DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/EP2018/060715 filed 4/26/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 17168748.6 filed 4/28/2017, which papers have been placed of record in the file.  
Claims 1-14, 16-21 are pending. 


Drawings

The disclosure is objected to because of the following informalities: The “single view" drawing is referred to as “FIG. 1”. In accordance with 37 CFR 1.84(u)(1), the specification should not refer to “FIG.” See CFR 1.84(u)(1).  
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part …ISO1133 (2.16 kg/230 °C)…which renders the claim indefinite because it is unclear whether the limitation(s) in the parenthesis are part of the claimed invention.  See MPEP § 2173.05.
Claims 2-14, 16-21 are subsumed by this rejection.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites in part an XS in the range from 1.0 to 8.0 wt%, although claim 1 recites an XS of from 1.0 to 8.0 wt%. Therefore claim 7 does not further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 

Claims 1-14, 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/043,803 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1: An amendment to incorporated claim 6 of Copending ‘803 into claim 1 arrives at claim 1 of the present invention. 
Regarding claims 2-14, 16-21: See claims 1-19 of copending ‘803. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Keck-Antoine et al. (US 2010/0081741) in view of Potter et al. (US 2016/0311988). 
	Regarding claim 1: Keck-Antoine is directed to a composition comprising:
	a) a propylene homopolymer or propylene-ethylene copolymer.
	b) tocopherol ([0032]) (equivalent to a first additive of Formula A wherein R1 R2 R3 are methyl. 
	c) an acid scavenger including a salt of a fatty acid ([0045]) (equivalent to an organic acid scavenger). 
	Keck-Antoine doesn’t mention the properties of the polypropylene.
	Potter is directed to a polypropylene film wherein the polypropylene has a Mw/Mn of 9.0-10.0 ([0007] Potter)
	The xylene soluble fraction XS is 1.0 to 4.0 wt% ([0018] Potter) (equivalent to XS measure according to ASTM D 5492-10). 

	One skilled in the art would have been motivated to have selected the polypropylene of Potter as the polypropylene of choice in Keck-Antoine since there is a need in the art to provide polypropylene films that have improved shrinkage compared to films of the prior art ([0002]-[0004] Potter). The polypropylene of Potter are directed to BOPP films having low shrinkage, as indicated in the title.  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the polypropylene as the polypropylene of choice in Keck-Antoine. 
	Regarding claim 2: An acid scavenger including a salt of a fatty acid ([0045]) (equivalent to an organic acid scavenger).
	Regarding claim 3: The tocophenol is added in an amount of 25 to 1000 ppm ([0034] Keck Antoine).
	Regarding claim 4: The organic acid scavenger includes calcium stearate, zinc stearate, magnesium stearate and is added in an amount of 50 to 3000 ppm ([0045]-[0046] Keck Antoine).
	Regarding claim 5: The total amount of additives (b) (c) (d) (e) (f) is 500 to 3000 ppm. ([0047] Keck Antoine). Further, additive (b) is added in an amount of is added in an amount of 25 to 1000 ppm ([0034] Keck Antoine) and the acid scavenger (f) is 50 to 3000 ppm ([0045]-[0046] Keck Antoine). Hence, a total amount of additives (b) and (f) within the scope of claim 5 is well within the scope of Keck Antoine. 
Regarding claim 6: A composition that does not contain any phosphorous containing compounds is well within the scope of Keck Antoine. While a phosphorous containing antioxidant is disclosed, many other antioxidants are possible including phenolic antioxidants ([0062] Keck Antoine).
	Regarding claim 7: The xylene soluble fraction XS is 1.0 to 4.0 wt% ([0018] Potter) (equivalent to XS measure according to ASTM D 5492-10). 
	Regarding claim 8: Keck Antoine discloses α-tocopherol having CAS 10191-41-0 and mixed tocopherols found in Vitamin E are suitable ([0064] Keck Antoine) (equivalent to a D,L-α-tocopherol). 
Regarding claim 9:  The combination of Keck Antoine and Potter doesn't specifically recite a CIELAB b-value of at most 5.0. However, the composition produced in Keck Antoine and Potter is substantially identical to the composition produced in the instant invention. Specifically, both comprise the same components as discussed above, and further both are directed to improved color and lower yellowing, which is indicated by a lower b value. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
	Regarding claim 10: The polypropylene has an isotacticity of 94- 98 % as determined by NMR ([0052] Potter). 
	Regarding claim 11: Both Keck Antoine and Potter are directed to a biaxially oriented polypropylene film comprising the composition.
	Regarding claim 12: Keck Antoine doesn’t mention the thickness of the film. 
	Potter is directed to a film wherein the thickness is up to 50 microns ([0085] Potter). One skilled in the art would have been motivated to have made a film having this thickness to produce a biaxially oriented polypropylene film useful for packaging or dielectric films for capacitors ([0101] Potter). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made a film having a thickness within the scope of claim 12.
Regarding claim 13: Keck Antoine doesn’t mention a draw ratio.
	Potter teaches the polypropylene film has a draw ratio of at least 3 times in a machine direction and at least 7 times in a transverse direction ([0013] Potter) and is carried out in consecutive steps ([0084] Potter) (equivalent to sequential mode). One skilled in the art would have been motivated to have made a film having this draw ratio to produce a biaxially oriented polypropylene film useful for packaging or dielectric films for capacitors ([0101] Potter). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made a film having a draw within the scope of claim 13.
	Regarding claim 14: Keck Antoine discloses a process for preparing the BOPP film, although doesn’t specifically recite a process for making the BOPP film. 
	Potter is directed to a process for making a BOPP film
	(a) providing the composition of claim 1
	(b) extruding the composition in step a) into a sheet ([0221] Potter)
	(c) stretching the sheet of step b) in a machine direction and a transverse direction to obtain a biaxially oriented polypropylene film ([0222] Potter). One skilled in the art would have been motivated to have selected this process to produce a biaxially oriented polypropylene film. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the process of claim 14. 
Regarding claims 16-17: The organic acid scavenger includes calcium stearate, zinc stearate, magnesium stearate (equivalent to an LCFA having an aliphatic tail of 18 carbon atoms). 
	Regarding claim 18: The tocophenol is added in an amount of 25 to 1000 ppm ([0034] Keck Antoine).
	Regarding claim 19: The organic acid scavenger includes calcium stearate, zinc stearate, magnesium stearate and is added in an amount of 50 to 3000 ppm ([0045]-[0046] Keck Antoine).
	Regarding claim 20: The organic acid scavenger includes calcium stearate.
	Regarding claim 21: While a phosphorous containing antioxidant is disclosed, many other antioxidants are possible including phenolic antioxidants ([0062] Keck Antoine).



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764